Per Curiam:
Notwithstanding the able and zealous argument of the counsel for the plaintiffs in error, we think this record shows no fatal error. The answer of the learned judge as to the time and manner of filing the appeal appears to be correct. The time of hearing the appeal is not so rigidly fixed by the statute as to deprive the parties of a reasonable time for procuring the evidence.
The finding of the court, that the pauper had acquired a settlement in Colorado, is sustained by the evidence.
Judgment affirmed.